Citation Nr: 1412284	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, and from April 1971 to April 1988.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for a right knee disability and a left knee disability as secondary to the right knee disability.

In July 2012, the Veteran filed a notice of disagreement with respect to the claim for service connection for a right knee disability, and indicated that he no longer wished to pursue the claim for service connection for a left knee disability.  Although an August 2013 statement of the case (SOC) addressed the left knee claim, and the Veteran's representative has continued to refer to a pending claim for a left knee disability, that claim became final in August 2012, one year after the Veteran was notified of the adverse determination with respect to that issue and declined to initiate a timely appeal.  Thus, the Board does not have jurisdiction over it.  

The statements by the Veteran's representative, however, can be reasonably interpreted as an application to reopen the claim; thus, the claim is referred to the RO.  

In January 2006, the Veteran was diagnosed by a VA mental health provider as having anxiety disorder and possible posttraumatic stress disorder (PTSD) as a result of exposure to combat in Vietnam.  As the evidence of record reasonably raises a claim of entitlement to service connection for a psychiatric disorder, including anxiety disorder and PTSD, that claim is also referred to the RO.


FINDING OF FACT

The Veteran does not have a right knee disability which is attributable to active service.  




CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A January 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter/these letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in April 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The findings in the report are reasonably based on the evidence of record and supported by adequate rationale. 

 There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R.  §§ 3.307(a)(3); 3.309(a).  The Veteran does not assert, and the record does not reflect, that degenerative joint disease of the right knee manifested to a compensable degree within one year of his separation from service; thus, this presumption does not apply.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

The Veteran has been diagnosed with degenerative joint disease of the right knee, which he attributes to incidents occurring during active service.

Upon discharge from his first period of active service in June 1970, the Veteran reported that several joints, including his knees, had a tendency to swell in cold weather.  There is no indication of knee trouble in the service treatment records from that period of service, nor were knee abnormalities reported on his separation examination.

The Veteran re-entered service in April 1971; no knee disabilities were noted on his entrance examination.  

In May 1971, the Veteran reported that both knees hurt; an examination was normal, and there is no indication that the Veteran experienced chronic knee pain subsequent to May 1971.  There are no reports of knee pain; periodic examinations were negative for right knee abnormalities; and he did not report chronic right knee pain during those examinations.  

The Veteran injured his right knee while playing football in September 1980.  After two weeks of pain and swelling, he was diagnosed with strained ligaments on the left side of his right knee, as well as bruised muscles.  He was prescribed a knee brace and heating pad, and placed on a 30-day profile.  

There are no further references to right knee pain in the service treatment records.  The Veteran's October 1984 separation examination does not indicate any chronic right knee disability; he denied having knee trouble on his report of medical history.  

Post-service medical evidence includes a July 1988 VA orthopedic examination, indicating that all of the Veteran's joints were of normal configuration and had normal ranges of motion.  The Veteran did not report a chronic right knee condition.  

In August 2000, the Veteran reported that his right knee ached in the morning and after prolonged sitting.  The duration of the pain was approximately two to three months.  He did not recall any trauma to his knee.  The knee did not lock or slip out of joint.  He walked 5 to 6 miles daily for exercise, and also spent a lot of time walking at his place of employment.  He was eventually diagnosed with degenerative joint disease of the right knee.  He has sought intermittent treatment for his right knee degenerative joint disease since that time.

In November 2008, the Veteran advised a private treatment provider that he had had chronic right knee pain for 20 years.

The Veteran underwent a VA knee examination in April 2011.  The examination report reflects a thorough review of the claim file, with detailed discussion of the evidence pertinent to the right knee.

The Veteran stated that he first experienced right knee pain in 1971, after physical training and playing basketball.  He denied specific trauma to the knee, but did assert that he reported to sick call for treatment of knee pain on several occasions, and that he was placed on a permanent profile for his right knee.  

Symptoms included right knee swelling, painful motion, and an intermittent sense of giving way; however, he was able to walk a half a mile continuously.  After separating from service, he had worked as a furniture salesman and as a sales associate at a large home improvement store. He estimated that he had walked 5 to 7 miles per day for the last 13 years in his position as a sales associate; however, his knee pain had improved in the past 4 months after cutting back his hours at work.  An X-ray showed "minimal early medial [degenerative joint disease]."   

The examiner found that the Veteran's right knee disability was less likely than not related to any incident in service.  According to him, the May 1971 and September 1980 reports of knee pain and knee injury resulted in acute and transitory symptoms, which resolved with no chronic residuals "as most of these often do."  The examiner pointed out that there was no evidence of "unusual severity of knee injury; chronicity of knee symptoms, functional impairment, or treatments required for the remainder of service duration [or] 1 year after separation from the military."  There were no indications of knee pain until August 2000, well after the Veteran's separation from service.  Additionally, the Veteran's post-service occupation required a great deal of walking, which, in the examiner's professional judgment, was "more likely than his military service to cause development of his current mild and early DJD of right knee."  

In his July 2012 notice of disagreement, the Veteran again asserted that he had been placed on a permanent P-3 profile for his right knee pain.  

Analysis

Although the Veteran reported right knee pain in May 1971, and injured his right knee in September 1980, both episodes apparently resolved without sequelae, as neither incident is followed by reports of chronic knee pain, despite the Veteran's contention that he was often at sick call for right knee pain.  Periodic examinations between May 1971 and September 1980 are negative for chronic right knee pain, nor did the Veteran report such on his medical history.  

The Veteran was placed on a temporary 30 day profile for his September 1980 right knee injury; the permanent P-3 profile to which he refers was the result of keratoconus, an eye disorder.  There is no evidence of record that he was placed on a permanent profile for right knee pain.  His October 1984 separation examination is negative for chronic right knee pain or right knee abnormalities, nor did he report such on his report of medical history.  

A July 1988 VA orthopedic examination was negative for any findings or complaints of a chronic right knee disability.  The Veteran did not seek treatment for right knee pain until August 2000, well after his separation from active service.  Notably, he reported that his knee pain had begun approximately 2 to 3 months prior.  He did not indicate to his VA healthcare provider that he had injured his knee in service; in fact, he denied any trauma to the knee.  Although the Veteran continued to receive both VA and non-VA treatment for right knee pain, he did not indicate to any of his providers that his pain was of service origin.  His November 2008 report of knee pain for approximately 20 years places the onset of right knee pain after his separation.    

The April 2011 VA examiner found that the Veteran's knee pain was more likely related to his post-service occupation, which required a great deal of walking, than to the acute and transitory injuries to the knee during service.  The examiner is a medical professional and competent to render an opinion in this matter.  There is no competent and credible evidence rebutting his findings.

Although the Veteran asserts that his right knee disability is related to service, as a lay person he is not competent to diagnose degenerative joint disease or identify its etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

However, since arthritis is one of the chronic diseases enumerated in 38 C.F.R. § 3.309, the nexus requirement can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's assertions as to continuity of right knee symptomatology since service are far outweighed by the evidence of record, such as the length of time between the Veteran's discharge and his first treatment for right knee pain in August 2000, and his denial of knee pain, knee trauma, or any other pertinent medical history prior to that date. 

The evidence does not show the incurrence of a chronic right knee disability in service; a diagnosis of arthritis within one year of the Veteran's separation from service; or continuous symptoms of a chronic right knee disability after service.

The evidence does show a competent nexus opinion demonstrating that the right knee disability is not related to his service.  

The preponderance of the evidence is against the claim for service connection for a right knee disability; there is no doubt to be resolved; and service connection is not warranted.




ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


